Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to the communication filed on 8/31/21.  Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.  This Action is FINAL, as necessitated by amendment.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/21 has been considered by the examiner.
Claims Analysis
	Claims 1 and 3-8 are directed toward a silicon-carbon composite negative electrode material, a product.  Examiner notes product-by-process limitations, in the absence of unexpected results, are not given patentable weight.
	Claim 9 recites the silicon powder is prepared by “…dispersing the silicon powder and the second binder of the silicon capsule powder in the dispersing agent to obtain a siliceous paste…”.  Examiner notes “a dispersing agent” as recited by claim 1 provides proper antecedent basis for “the dispersing agent” as recited by claim 9.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 6, 9, 11, 12 and 14-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is indefinite as the claim depends from canceled claim 2.  Examiner suggests claim 3 be amended to depend from claim 1.
	Claim 4 recites “wherein the second binder is added with at least one….are added”, which is indefinite.  Examiner suggests “are added” be deleted from the claim.
	Claim 6 recites “feed mass fractions” multiple times, which is indefinite.  It is unclear what Applicant is intending to claim.
As stated in the prior action, claim 9 recites the limitation "a core" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is indefinite as the claim depends from canceled claim 13.  Examiner suggests claim 14 be amended to depend from claim 9.
	Claim 15 recites “wherein the second binder is added with at least one….are added”, which is indefinite.  Examiner suggests “are added” be deleted from the claim.
	Claim 17 recites “feed mass fractions” multiple times, which is indefinite.  It is unclear what Applicant is intending to claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara, WO 2016/136543 A1.
Note Fujiwara (WO 2016/136543 A1) was also published as US 2018/0254476 A1.  The US Patent Publication will be used as a translation of WO 2016/136543 A1.
Fujiwara teaches a negative electrode including a current collector 30 and an active material layer 20.  The active material layer includes active material particles 24 comprising silicon core particles 23 having a polyimide (second binder) coating layer 24.  The active material layer includes an aqueous binder 22.  The aqueous binder has water solubility and may be CMC or PAA.  The binder 22 may be used by dissolving a salt thereof with a metal such as sodium in water (dispersing agent) [0035-0036].  The aqueous binder 22 may include an electrically conductive additive/fillers such as carbon black, Ketjen black, acetylene black, carbon whiskers, carbon fibers, natural graphite, artificial graphite, carbon nanoparticles or carbon nanotubes.  These conductive fillers may be used singly or in combination (carbon material/first conductive agent) [0041].  
The amount of the aqueous binder 22 in the active material layer 20 is preferably 1% by mass or more and 50% by mass or less, more preferably 1.5% by mass or more and 35% by mass or less, and even more preferably 2% by mass or more and 25% by mass or less of the total mass of the active material layer 20. When the amount of the aqueous binder is 1% by mass or more and 50% by mass or less, the adhesion between the active material particles and between the active material particles and the current collector is strong and a high cycle characteristic can be maintained [0040].  See also Table 1-3 regarding at least claims 4-6.  
m and less than 20 m, preferably more than 0 m and less than 10 m, even more preferably more than 0 m and less than 8 m, still more preferably more than 0 m and less than 7 m, and most preferably more than 0 m and less than 6 m.  See at least [0127] of Fujiwara regarding claim 8.
Thus the claims are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 8, 9, 11, 12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan, CN 105720258A.
Yan teaches a lithium ion battery anode material, a preparation method and application thereof, a lithium ion battery, and particularly to a silicon carbon composite anode material.  The preparation method (page 2) comprises the following steps:
(1) Mixing the silicon powder slurry and the binder (second binder) uniformly, and spray drying to obtain the primary particles A;
(2)The primary particles A are added during the synthesis of the asphalt resin to obtain a pitch resin containing silicon powder, which is then sintered and crushed to obtain secondary particles B; the primary particles A are added in an amount of 10% to 
(3) The secondary particles B are uniformly mixed with graphite (second conductive agent), and then surface-modified with asphalt, and calcined to obtain three finished particles C.
In the step (1), the silicon powder slurry is a conventional silicon powder slurry in the art, preferably obtained by wet ball milling from silicon powder. Wherein, in the silicon powder slurry, the content of the silicon powder is preferably 5-15%, and the balance is water, and the percentage is the mass percentage of the silicon powder slurry. The method and conditions of the wet ball milling are conventional methods and conditions in the art, and it is preferred to ball mill the silicon powder to a median diameter (D50 particle size) of 150-350 nm.
In the step (1), the binder is a conventional water-soluble binder in the art, generally a polymer compound, preferably carboxymethyl cellulose (CMC), sodium carboxymethyl cellulose and polyethylene. One or more of alcohols (PVA). The binder is preferably used in an amount of ⟨ 1.0%, but not zero, the percentage being the mass percentage of the silicon powder slurry.
In the step (1), the shape of the primary particles A is preferably a spheroidal shape, and the primary particles A preferably have a particle diameter of 2 to 6 μm.
In the step (2), the amount of the primary particles A added is preferably from 20% to 25%, and the percentage is the percentage by mass of the asphalt resin and the primary particles A.

(1) 91 parts of the silicon carbon composite anode material is mixed with 200 parts of an aqueous (dispersing agent) solution (carbonaceous paste) containing CMC (first binder), Super-P (carbon material/first conductive agent) and SBR (first binder) to obtain a slurry; 100 parts of an aqueous solution contains 9 parts of CMC, Super-P and SBR, wherein the mass ratio of CMC to Super-P to SBR is 4.5:2.0:2.5;
(2) The slurry described in the step (1) is coated on a copper foil having a thickness of 15 μm, dried and rolled to obtain a copper foil electrode.
See also Examples 1-7.  Yan does not explicitly teach the carbonaceous paste contains a carbon material that is different from a first conductive agent.  However, one of skill would have found the claimed invention obvious as the Super-P material of the aqueous solution disclosed by Yan is both a carbon material and a conductive agent.  At least claims 1 and 9 do not require the claimed carbon material to be different from the claimed first conductive agent.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11, 12 and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/TRACY M DOVE/           Primary Examiner, Art Unit 1727